HOUSTON, Justice
(dissenting).
I dissent.
“When a complaint is filed which may result in liability for the recovery fund, the complainant shall notify the board in uniting, by certified mail, when the action is commenced.” Ala.Code 1975, § 34-14A-15 (fourth paragraph). (Emphasis added.)
“[S]hall” means shall. I adopt the Court of Civil Appeals’ well-reasoned opinion as my dissent. The Legislature created the Recovery Fund, Ala.Code 1975, § 34-14A-15. Without such legislation, the plaintiff would have no right to recover any sum from the State of Alabama Home Builders Licensure Board and its Recovery Fund. The Legislature also specified what a potential . claimant must do, as a condition precedent, to recover from the Recovery Fund. The plaintiff did not do what she was required to do to recover. The Court of Civil Appeals correctly decided this case. The majority opinion is rewriting legislation because some Justices do not interpret “shall” to mean “shall.” See Roe v. Wade, 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147 (1973). Let the Legislature be the Legislature.
BROWN, J., concurs.